176 S.W.3d 649 (2005)
Hector P. GONZALEZ and All Other Occupants of 9866 Staubach Drive, El Paso, TX 79927, Appellants,
v.
CHASE MANHATTAN MORTGAGE CORPORATION, Appellee.
No. 08-05-00191-CV.
Court of Appeals of Texas, El Paso.
October 20, 2005.
William A. Elias, El Paso, for Appellants.
Corey Haugland, James, Goldman & Haugland, P.C., El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
RICHARD BARAJAS, Chief Justice.
Pending before the Court on its own initiative is the dismissal of this appeal for want of prosecution. See Tex.R.App.P. 42.3(b). This Court possesses the authority to dismiss an appeal for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no reasonable explanation for such failure. See Tex.R.App.P. 38.8(a)(1).
On May 12, 2005, Appellants timely filed a notice of appeal in this cause. As of this date, no Appellants' brief nor motion for extension of time has been filed with the *650 Court. On August 22, 2005, this Court's clerk sent a letter to the parties indicating the Court's intent to dismiss the case for want of prosecution absent a response from any party within ten days to show grounds for continuing the appeal. No response has been received as of this date. Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss the appeal for want of prosecution.
CHEW, J., not participating.